               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
                                    )
ANDREW NAMIKI ROBERTS,              )
                                    )
                     Plaintiff,     )
                                    )
v.                                  ) Civ. No. 15-00467 ACK-RLP
                                    )
CITY AND COUNTY OF HONOLULU;        )
                                    )
                     Defendant.     )
___________________________________)

          ORDER DISMISSING THE ACTION AND SUBMITTING COMMENTS

             The Court enters this order dismissing the action, to

clarify the apparent confusion in the record, and to submit

comments on the established role of magistrate judges in the

determination of attorney’s fees for prevailing parties. 1/

             The Court feels it necessary to submit the following

comments solely to emphasize the important role of magistrate


     1/On September 12, 2019 the Ninth Circuit panel, after
hearing arguments on October 9, 2018, vacated this Court’s order
in Roberts v. City & Cty. of Honolulu, Civ. No. 15-00467 ACK-
RLP, 2016 WL 3136856 (D. Haw. June 3, 2016) (the “2016 Order”),
inter alia, approving the magistrate judge’s recommendation
setting Plaintiff’s attorney’s fees hourly rates and “remanded
for further proceedings consistent with this opinion.” On
December 20, 2019, Defendant-Appellee, City and County of
Honolulu (“Defendant City”), filed with the Ninth Circuit a
Status Report stating that on December 6, 2019, Defendant City
had filed with the Ninth Circuit a Stipulated Motion to
Voluntarily Dismiss Appeal (Docket No. 42) pursuant to FRAP
42(b); although Defendant City had subsequently on December 20,
2019, after receiving inquiries from the District Court’s Clerk,
transmitted a Stipulated Dismissal (which reflected it had been
signed by Plaintiff’s attorneys on December 5, 2019, and by
(Continued . . .)

                                 - 1 -
judges in establishing a prevailing hourly rate in attorney’s

fees disputes.   The Court notes that the Ninth Circuit panel in

this case apparently misread the Court’s decision which relied

essentially on the Magistrate Judge’s conclusion of the hourly

rates for the Plaintiff’s attorneys.

          The Ninth Circuit has earlier acknowledged and

approved of the significant role that judges perform in the

determination of prevailing hourly rates for attorneys given

their extensive knowledge of the rates in the subject community

based on their constant experience in handling such attorney’s

fees requests.

          In Ingram v. Oroudjian, 647 F.3d 925 (9th Cir. 2011)

the court held “[t]his court has never addressed whether it is




Defendant’s attorneys on December 4, 2019) to the District Court
requesting “that all claims be dismissed with prejudice” and
that “as a result of this Stipulated Dismissal, this action is
concluded in totem.” The Status Report concluded that the
parties nevertheless were “awaiting this Court’s ruling on the
previously filed Stipulated Motion to Dismiss Appeal.”
Notwithstanding the foregoing and that the case on September 17,
2019 had been remanded to this Court, the Ninth Circuit panel
then on December 22, 2019, filed an order dismissing the appeal
with prejudice.
     To avoid any confusion, the Court files this order,
together with the Stipulated Dismissal signed by the parties
submitted to the Court on December 20, 2019, and approved by
this Court, together with this Court’s comments on the role of
magistrate judges. This Court has not addressed the
appropriateness of the settlement since the Ninth Circuit panel
approved the parties’ settlement and the parties are thoroughly
familiar with the record and have negotiated a settlement based
on their own respective determinations.

                               - 2 -
proper for a district court to rely on its own familiarity with

the legal market.   Other circuit courts have held that judges

are justified in relying on their own knowledge of customary

rates and their experience concerning reasonable and proper

fees” and “[w]e agree.   We conclude that the district court did

not abuse its discretion either by relying, in part, on its own

knowledge and experience, or by setting an hourly rate of $350

for Appellants’ lawyers.”   Id. at 928.

           In Sam K. ex rel. Diane C. v. Hawaii Department of

Education, 788 F.3d 1033 (9th Cir. 2015), the court held, in

affirming this Court’s decision determining attorney’s fees,

“[d]istrict courts may also use their ‘own knowledge of

customary rates and their experience concerning reasonable and

proper fees.’”   Id. at 1041 (citing Ingram, 647 F.3d at 928).

Notably, the Ninth Circuit in Sam K. favorably cited a D.C.

Circuit decision where the district court accepted the

recommendation of “the magistrate judge [who] noted the court’s

familiarity with the prevailing rates in the community and cited

specific fee awards in other cases in the district.”   Id. at

1041 (emphasis added).   That is exactly what occurred in this

case.   In concurring in part, the judge who authored the Roberts

decision stated “I agree with the majority that the district

court acted within its discretion in determining a reasonable




                               - 3 -
hourly rate for the calculation of attorney’s fees in this

case.”   Id. at 1042.

           However, the Roberts decision, while mentioning in

passing that the district court adopted the magistrate judge’s

recommendation that Holcomb and Beck (the attorneys seeking fees

here) receive hourly rates of $200 and $150, respectively, 938

F.3d at 1023, is thereafter devoid of any discussion or

acknowledgement that it is appropriate for a district judge to

rely extensively on a magistrate judge’s knowledge and

experience in establishing prevailing hourly rates for attorneys

in their community.     Instead, the panel found “the district

court’s wholesale rejection of the relevant attorney

declarations submitted by plaintiffs and the court’s singular

reliance on the hourly rates previously awarded to plaintiffs in

unrelated cases departed from the correct legal standard.”

Roberts v. City of Honolulu, 938 F.3d 1020, 1025 (9th Cir. 2019)

(emphasis added).   Accordingly, the panel left the impression

that a district court is not authorized to place reliance on the

magistrate judge’s determination of the appropriate prevailing

hourly rate based on its own knowledge and experience in

constantly handling attorney’s fees requests.     And as a result,




                                 - 4 -
the panel likewise concluded that this Court had not applied the

correct legal standard.

            As noted, this Court in its 2016 Order adopted the

Magistrate Judge’s determination of the appropriate hourly rates

(“The Court therefore ADOPTS the Magistrate Judge’s

recommendation that Mr. Holcomb receive an hourly rate of

$200.00, and that Mr. Beck receive an hourly rate of $150.00,”

2016 Order at *7).     This Court further specified, in adopting

the Magistrate Judge’s recommendation, that the Magistrate Judge

declared he had “. . . tak[en] into consideration ‘the Court’s

experience with attorneys’ fee motions, the information provided

by counsel, and the Court’s knowledge of the prevailing rates in

the community,’” and accordingly, based on that experience and

knowledge of prevailing rates, “the Magistrate Judge reduced

counsel’s rates to $200.00 for Mr. Holcomb and $150.00 for Mr.

Beck.”    2016 Order at *5 (emphasis added).   Mr. Holcomb is an

attorney with eleven years of experience, and Mr. Beck is an

attorney with seven years of experience.     2016 Order at *4.

            The Court notes that in the District of Hawaii most

motions for attorney’s fees are handled by the magistrate

judges.    LR54.2.   Consequently, they have more involved

experience and knowledge of the reasonable prevailing attorney’s

fee rates in Hawaii than the District Judges because they handle

virtually all of the motions for attorney’s fees-including the

                                 - 5 -
vast majority for which there are no objections filed to the

magistrate judge’s reasonable attorney’s fees determination.

          The Magistrate Judge, in his Findings and

Recommendations dated March 24, 2016, also noted pertinent

attorney fees awarded to Plaintiff’s attorneys as well as other

attorneys in other civil rights cases all within the previous

two years, namely:   De-Occupy Honolulu v. City & Cty. of

Honolulu, Civ. No. 12-00668 JMS, 2015 WL 1013834 (D. Haw. Mar.

9, 2015) (awarding Plaintiff’s attorney Mr. Holcomb $200 per

hour and awarding $185 per hour to an attorney with nine years

of experience); York v. Jordan, Civ. No. 13-00311 DKW-RLP, 2015

WL 728227 (D. Haw. Jan. 30, 2015) (awarding $200 per hour to an

attorney with fifteen years of experience and $140 per hour to

an attorney with six years of experience); Hawaii Def. Found. v.

City & Cty. of Honolulu, Civ. No. 12-00469 JMS, 2014 WL 2804448

(D. Haw. June 19, 2014) (awarding Plaintiff’s attorneys Mr.

Holcomb $200 per hour and Mr. Beck $150 per hour).

          This Court noted that “Plaintiff asserts that the[]

declarations show that the rates requested for Mr. Holcomb and

Mr. Beck are lower than the rates counsel with similar years of

experience charge clients, and that the requested rates are

therefore reasonable.   [citation.]    Addressing this argument,

the Magistrate Judge noted that ‘the fees stated in the

attorneys’ declarations vary significantly without

                               - 6 -
explanation.’”   2016 Order at *5.   And no adequate explanation

of the variation was provided to this Court.    This Court further

stated it was not persuaded by Plaintiff’s submission of the

Laffey matrix, a grid of inflation-adjusted hourly rates for

attorneys in the Washington, D.C. area.    2016 Order at *6;

see Haw. Def. Found., 2014 WL 2804448, at *3 (citing Laffey v.

Nw. Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983)).

          Contrary to Plaintiff’s assertion, the Court found,

“There is no evidence that rates awarded by this district have

remained unchanged for anywhere near the past ten years, a

practice that occurred in Sacramento about which the Ninth

Circuit expressed concern in Moreno.    [citation.]   This district

awarded Mr. Beck an hourly rate of $150.00 as recently as

2014, see Hawaii Defense Foundation, 2014 WL 2804448, at *5, and

awarded Mr. Holcomb an hourly rate of $200.00 just last

year, see De-Occupy Honolulu, 2015 WL 1013834, at *11.    The

Court feels such rates continue to ensure that future counsel

will be attracted to civil rights cases such as this one.”      2016

Order at *7.

          Indeed, the Ninth Circuit in Sam K. found no evidence

that this Court “followed a policy to ‘hold the line’” to limit

the awards to an unfair rate.   Sam K., 788 F.3d at 1041.   The

Ninth Circuit noted “[t]hat other attorneys may think that a

given rate is ‘reasonable’ does not necessarily say what the

                                - 7 -
prevailing market rates actually are.      That is especially true

when the opinion[s] are expressed by attorneys whose own

professional interests might motivate them to favor higher

rates.”   Sam K., 788 F.3d at 1041.     The Ninth Circuit panel

further proclaimed, “It was telling, however, that none of the

declarations stated that any of the attorneys had actually been

paid fees at that $375 rate for work of this type, or that any

attorney of similar training and experience had.”      Id.

Likewise, in this case none of the submitted declarations

represented the subject attorneys had been paid at such rates or

that such rates had been approved by the Hawaii Federal District

Courts or otherwise met the criteria specified by the Sam K.

decision.

            This Court further found that the issues presented in

this case were neither novel nor complex, with the case being

settled (with the exception of attorney’s fees) after Plaintiff

filed only one pleading, the complaint.      2016 Order at *6.    The

Court ended its five-page analysis of the hourly rates requested

by plaintiff’s attorneys with the following finding in adopting

the Magistrate Judge’s recommendation: “For all of the foregoing

reasons, the Court finds that the hourly rates requested for Mr.

Holcomb and Mr. Beck are unreasonable, and that the Magistrate

Judge recommended reasonable rates given counsels' experience,




                                - 8 -
skill, and reputation, as well as the prevailing rates in the

community.”    2016 Order at *7.

            In conclusion, it should be reiterated that, as

approved in Ingram and Sam K., the Ninth Circuit has recognized

that judges, including magistrate judges, may rely on their own

knowledge of customary rates and their experience concerning

reasonable and proper fees.

            This Action is Dismissed.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, January 15, 2020.



                                            ________________________________
                                            Alan C. Kay
                                            Sr. United States District Judge



Roberts v. City and County of Honolulu, Civ. No. 15-00467 ACK-RLP, Order
Dismissing the Action and Submitting Comments.




                                    - 9 -
